IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEWHAW DENARD                       NOT FINAL UNTIL TIME EXPIRES TO
THOMPSON,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-5768
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 10, 2017.

An appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

Andy Thomas, Public Defender, and Brenda L. Roman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS, and ROWE, JJ., CONCUR.